DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The four (4) terminal disclaimers filed on December 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. 8,277,015; U.S. Pat. 9,113,645; U.S. Pat. 9,351,505, and U.S. Pat. Appl. 17/218391 have been reviewed and are accepted.  The terminal disclaimers have been recorded.
Claims
Applicant is advised the amendment document filed December 16, 2021 was not in compliance with the requirement of 37 CFR 1.121 or 1.4.  Specifically, claim 31 did not have the proper status identifier.  Claim 31 is identified as currently amended but, no amendments were made to the claim.  However, in the interest of compact prosecution the Examiner consider the response to be a valid response and examined all pending claims.  
Response to Amendment
The amendment to claims 5, 18, 19, 20, 25 and 30, submitted December 16, 2021 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see page 7, filed December 16, 2021, with respect to the rejection of  claims 5, 18, 19, 20, 25 and 30 under 35 USC 112(b) have been fully 
Applicant provided arguments with regard to claim 31 on page 7 of his response but, claim 31 was not amended to overcome the 112(b) rejection.  However, during a telephone interview with the Examiner, the Applicant agreed to an Examiner’s amendment of claim 31 that overcomes the 112(b) rejection in the previous office action.
Applicant’s arguments, see pages 7 - 8, filed December 16, 2021, with respect to the rejection of claims 1 – 20 and 22 - 31 on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 9, 11, 15 – 18 and 23 – 37 of co-pending U.S. Patent Application 17/218391, have been fully considered and are persuasive in view of the acceptance of the Terminal Disclaimer received December 16, 2021.  The rejection of claims 1 – 20 and 22 - 31  based on nonstatutory double patenting has been withdrawn. 
Applicant’s arguments, see pages 7 - 8, filed December 16, 2021, with respect to the rejection of claims 1 – 5, 6, 7, 9, 15, 18, 19 and 22 - 31 on the ground of nonstatutory double patenting as being unpatentable over claims 1,  6, 12, 13, 14, 18, 19, 20, 21, 22 and 23 of U.S. Patent No. 8,227,015, have been fully considered and are persuasive in view of the acceptance of the Terminal Disclaimer received December 16, 2021.  The rejection of claims 1 – 5, 6, 7, 9, 15, 18, 19 and 22 - 31 based on nonstatutory double patenting has been withdrawn. 
Applicant’s arguments, see pages 7 - 8, filed December 16, 2021, with respect to the rejection of claims 1 -5, 7 – 14, 16, 18, 19, 21 – 26, 30 and 31 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 16, 17, 18, 23, 24, 25, 26, 28..1 and 33 of U.S. Patent No. 9,113,645, have been fully considered and are persuasive in view of the acceptance of the Terminal Disclaimer received December 16, 2021.  The rejection of claims 1 -5, 7 – 14, 16, 18, 19, 21 – 26, 30 and 31  based on nonstatutory double patenting has been withdrawn. 
Applicant’s arguments, see pages 7 - 8, filed December 16, 2021, with respect to the rejection of claims 1 -5, 18, 19, 26, 29, 30 and 31 on the ground of nonstatutory double patenting as being unpatentable over claims 7 - 11 of U.S. Patent No. 9,351,505, have been fully considered and are persuasive in view of the acceptance of the Terminal Disclaimer received December 16, 2021.  The rejection of claims 1 -5, 18, 19, 26, 29, 30 and 31 based on nonstatutory double patenting has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian L. Stender on March 1, 2022.

The application has been amended as follows: 

In the claims:
Claim 31, delete the current version and replace it with the following:
31.	The animal feed product of claim 1, wherein the desired nutrient content of the distillers meal comprises a crude protein content of at least 28% by weight on a
dry matter basis and a crude fat content of less than 6% on a dry matter basis.
Allowable Subject Matter
Claims 1 – 31 are allowed.
The following is an examiner’s statement of reasons for allowance: the Examiner has considered the amendment filed by Applicant on December 16, 2021 and the arguments therein. The Examiner has considered the cited references and conducted a thorough search of the appropriate data bases for the claimed subject matter and did not discover any references which anticipates that claimed subject matter or would form a basis for concluding that the claimed subject matter would have been obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622